
	

113 S343 IS: Three Kids Mine Remediation and Reclamation Act
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 343
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Reid (for himself
			 and Mr. Heller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the conveyance of certain Federal land in
		  Clark County, Nevada, for the environmental remediation and reclamation of the
		  Three Kids Mine Project Site, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Three Kids Mine Remediation and
			 Reclamation Act.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the approximately
			 948 acres of Bureau of Reclamation and Bureau of Land Management land within
			 the Three Kids Mine Project Site, as depicted on the map.
			(2)Hazardous
			 substance; pollutant or contaminant; remedyThe terms
			 hazardous substance, pollutant or contaminant, and
			 remedy have the meanings given those terms in section 101 of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9601).
			(3)Henderson
			 Redevelopment AgencyThe term Henderson Redevelopment
			 Agency means the redevelopment agency of the City of Henderson, Nevada,
			 established and authorized to transact business and exercise the powers of the
			 agency in accordance with the Nevada Community Redevelopment Law (Nev. Rev.
			 Stat. 279.382 to 279.685).
			(4)MapThe
			 term map means the map entitled Three Kids Mine Project
			 Area and dated February 6, 2012.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Nevada.
			(7)Three Kids Mine
			 Project SiteThe term Three Kids Mine Project Site
			 means the approximately 1,262 acres of land that is—
				(A)comprised
			 of—
					(i)the
			 Federal land; and
					(ii)the
			 approximately 314 acres of adjacent non-Federal land; and
					(B)depicted as the
			 Three Kids Mine Project Site on the map.
				3.Land
			 conveyance
			(a)In
			 generalNotwithstanding sections 202 and 203 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), not later than 90
			 days after the date on which the Secretary determines that the conditions
			 described in subsection (b) have been met, and subject to valid existing rights
			 and applicable law, the Secretary shall convey to the Henderson Redevelopment
			 Agency all right, title, and interest of the United States in and to the
			 Federal land.
			(b)Conditions
				(1)Appraisal; fair
			 market value
					(A)In
			 generalAs consideration for the conveyance under subsection (a),
			 the Henderson Redevelopment Agency shall pay the fair market value of the
			 Federal land, if any, as determined under subparagraph (B) and as adjusted
			 under subparagraph (F).
					(B)AppraisalThe
			 Secretary shall determine the fair market value of the Federal land based on an
			 appraisal—
						(i)that is conducted
			 in accordance with nationally recognized appraisal standards, including—
							(I)the Uniform
			 Appraisal Standards for Federal Land Acquisitions; and
							(II)the Uniform
			 Standards of Professional Appraisal Practice; and
							(ii)that does not
			 take into account any existing contamination associated with historical mining
			 on the Federal land.
						(C)Remediation and
			 reclamation costs
						(i)In
			 generalThe Secretary shall prepare a reasonable estimate of the
			 costs to assess, remediate, and reclaim the Three Kids Mine Project
			 Site.
						(ii)ConsiderationsThe
			 estimate prepared under clause (i) shall be—
							(I)based on the
			 results of a comprehensive Phase II environmental site assessment of the Three
			 Kids Mine Project Site prepared by the Henderson Redevelopment Agency or a
			 designee that has been approved by the State; and
							(II)prepared in
			 accordance with the current version of the ASTM International Standard
			 E–2137–06 entitled Standard Guide for Estimating Monetary Costs and
			 Liabilities for Environmental Matters.
							(iii)Assessment
			 requirementsThe Phase II environmental site assessment prepared
			 under clause (ii)(I) shall, without limiting any additional requirements that
			 may be required by the State, be conducted in accordance with the procedures
			 of—
							(I)the most recent
			 version of ASTM International Standard E–1527–05 entitled Standard
			 Practice for Environmental Site Assessments: Phase I Environmental Site
			 Assessment Process; and
							(II)the most recent
			 version of ASTM International Standard E–1903–11 entitled Standard Guide
			 for Environmental Site Assessments: Phase II Environmental Site Assessment
			 Process.
							(iv)Review of
			 certain information
							(I)In
			 generalThe Secretary shall review and consider cost information
			 proffered by the Henderson Redevelopment Agency and the State in the
			 preparation of the estimate under this subparagraph.
							(II)Final
			 determinationIf there is a disagreement among the Secretary,
			 Henderson Redevelopment Agency, and the State over the reasonable estimate of
			 costs under this subparagraph, the parties shall jointly select 1 or more
			 experts to assist the Secretary in making the final estimate of the
			 costs.
							(D)DeadlineNot
			 later than 30 days after the date of enactment of this Act, the Secretary shall
			 begin the appraisal and cost estimates under subparagraphs (B) and (C),
			 respectively.
					(E)Appraisal
			 costsThe Henderson Redevelopment Agency shall reimburse the
			 Secretary for the costs incurred in performing the appraisal under subparagraph
			 (B).
					(F)AdjustmentThe
			 Secretary shall administratively adjust the fair market value of the Federal
			 land, as determined under subparagraph (B), based on the estimate of
			 remediation, and reclamation costs, as determined under subparagraph
			 (C).
					(2)Mine
			 remediation and reclamation agreement executed
					(A)In
			 generalThe conveyance under subsection (a) shall be contingent
			 on—
						(i)the
			 Secretary receiving from the State written notification that a mine remediation
			 and reclamation agreement has been executed in accordance with subparagraph
			 (B); and
						(ii)the Secretary
			 concurring, by the date that is 30 days after the date of receipt of the
			 written notification under clause (i), that the requirements under subparagraph
			 (B) have been met.
						(B)RequirementsThe
			 mine remediation and reclamation agreement required under subparagraph (A)
			 shall be an enforceable consent order or agreement between the State and a
			 party obligated to perform under the consent order or agreement administered by
			 the State that—
						(i)obligates a party
			 to perform, after the conveyance of the Federal land under this Act, the
			 remediation and reclamation work at the Three Kids Mine Project Site necessary
			 to ensure all remedial actions necessary to protect human health and the
			 environment with respect to any hazardous substances, pollutant, or contaminant
			 will be taken, in accordance with all Federal, State, and local requirements;
			 and
						(ii)contains
			 provisions determined to be necessary by the State, including financial
			 assurance provisions to ensure the completion of the remedy.
						(3)Notification
			 from agencyAs a condition of the conveyance under subsection
			 (a), not later than 90 days after the date of execution of the mine remediation
			 and reclamation agreement required under paragraph (2), the Henderson
			 Redevelopment Agency shall submit to the Secretary written notification that
			 the Henderson Redevelopment Agency is prepared to accept conveyance of the
			 Federal land under subsection (a).
				4.Withdrawal
			(a)In
			 generalSubject to valid existing rights, for the 10-year period
			 beginning on the earlier of the date of enactment of this Act or the date of
			 the conveyance required by this Act, the Federal land is withdrawn from all
			 forms of—
				(1)entry,
			 appropriation, operation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 the mineral leasing, mineral materials, and the geothermal leasing laws.
				(b)Existing
			 reclamation withdrawalsSubject to valid existing rights, any
			 withdrawal under the public land laws that includes all or any portion of the
			 Federal land for which the Bureau of Reclamation has determined that the Bureau
			 of Reclamation has no further need under applicable law is relinquished and
			 revoked solely to the extent necessary—
				(1)to exclude from
			 the withdrawal the property that is no longer needed; and
				(2)to allow for the
			 immediate conveyance of the Federal land as required under this Act.
				(c)Existing
			 Reclamation Project and Permitted FacilitiesExcept as provided
			 in subsection (a), nothing in this Act diminishes, hinders, or interferes with
			 the exclusive and perpetual use by the existing rights holders for the
			 operation, maintenance, and improvement of water conveyance infrastructure and
			 facilities, including all necessary ingress and egress, situated on the Federal
			 land that were constructed or permitted by the Bureau of Reclamation before the
			 effective date of this Act.
			5.ACEC boundary
			 adjustmentNotwithstanding
			 section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1713), the boundary of the River Mountains Area of Critical Environmental
			 Concern (NVN 76884) is adjusted to exclude any portion of the Three Kids Mine
			 Project Site consistent with the map.
		6.Responsibilities of
			 the parties
			(a)Responsibility
			 of parties to mine remediation and reclamation agreementOn
			 completion of the conveyance under section 3, the responsibility for complying
			 with the mine remediation and reclamation agreement executed under section
			 3(b)(2) shall apply to the parties to the agreement.
			(b)Savings
			 provisionIf the conveyance under this Act has occurred, but the
			 terms of the agreement executed under section 3(b)(2) have not been met,
			 nothing in this Act—
				(1)affects the
			 responsibility of the Secretary to take any additional response action
			 necessary to protect public health and the environment from a release or the
			 threat of a release of a hazardous substance, pollutant, or contaminant;
			 or
				(2)unless otherwise
			 expressly provided, modifies, limits, or otherwise affects—
					(A)the application
			 of, or obligation to comply with, any law, including any environmental or
			 public health law; or
					(B)the authority of
			 the United States to enforce compliance with the requirements of any law or the
			 agreement executed under section 3(b)(2).
					
